

PREPARED BY:
Jack B. Owen, Jr., PA.
4500 PGA Blvd., Ste. 304-B
Palm Beach Gardens, FL 33418
Our File No. S09-909


SECURITY AGREEMENT


THIS AGREEMENT is made December 11, 2009, by and between FLORIDA GAMING CENTERS,
INC., A FLORIDA CORPORATION, D/B/A MIAMI JAI-ALAI, D/B/A W.J.A. REALTY, FLORIDA
GAMING CORPORATION, INC., a Delaware corporation and CITY NATIONAL BANK OF
FLORIDA, a Florida corporation; f/k/a CITY NATIONAL BANK OF MIAMI, a Florida
banking corporation as Trustee under its Land Trust #5003471, whose address is
3500 NW 37th Avenue, Miami, FL 33142 ("collectively referred to Borrower") and
NURMI PROPERTIES, LLC, a Delaware limited liability company, whose address is P.
O. Box 247, Tuscumbia, AL 35674 and ROBINETTE INVESTMENTS, LLC, a Florida
limited liability company, whose address is 4500 PGA Blvd., Ste. 304-B, Palm
Beach Gardens, FL 33418 ("collectively referred to as Lender").


BACKGROUND


A.           Borrower has executed a Note of even date herewith in the original
principal sum FIVE HUNDRED THOUSAND and 00/100 Dollars  (U.S. $500,000.00), in
favor of Lender (the "Note"), which is secured by, inter alia, a Mortgage and
Security Agreement (the "Mortgage) from Borrower, of even date herewith,
encumbering the fee simple interest of Borrower in certain real property situate
in MIAMI-DADE County, Florida, described as:


SEE ATTACHED EXHIBIT “A”


(the "Property") and certain fixtures and personal property to be owned by
Borrower and used in connection with the construction and operation of the
Property or located off the Property but which provide necessary services to the
Property.


B.           To further secure payment of the sums due under the Note, Borrower
has agreed to grant to Lender a security interest in certain assets of Borrower
located in or upon the Property or located off the Property but which provide
necessary service to the Property.


TERMS OF AGREEMENT


NOW, THEREFORE, in consideration of the promises herein contained and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:


1.           To secure (a) payment of all sums which may now or hereafter be due
under the Note, and (b) the full and prompt performance of all obligations of
Borrower under the Note and Mortgage, as the Note and Mortgage may hereafter be
amended, Borrower hereby grants to Lender a security interest, which shall
constitute a first lien, in all of the property described on Exhibit "B"
attached hereto (the "Collateral").


2.           If certificates of title are now, or hereafter become issued or
outstanding with respect to any of the Collateral, Borrower shall cause the
interest of Lender to be properly noted thereon.

 
1

--------------------------------------------------------------------------------

 


3.           Borrower further agrees:  that the Collateral will be kept in as
good condition and repair, reasonable wear and tear excepted, and that the
expenses of any repairs and maintenance will be borne solely by Borrower; that
the Collateral will not be used or be permitted to be used illegally; that
Borrower will promptly notify Lender if there is any adverse change in the
status of the Collateral; that Lender may inspect the Collateral at any time
upon reasonable notice; to pay all costs of filing this Agreement and financing
and other statements required to perfect and to continue perfection of Lender's
security interest in the Collateral and all costs required to evidence the
priority of the security interest; not to abandon, conceal, injure, or destroy
the Collateral, nor deface any identifying marks thereon; not to sell, lease,
assign, or encumber the Collateral without Lender's prior written consent, nor
grant any further security interest in the Collateral, nor permit Borrower's
rights therein to be reached by judicial process; to keep the Collateral free of
all liens and encumbrances, except for Lender's security interest hereunder, and
the subordinate security interest of Freedom Financial Corporation and the lien
of taxes not delinquent; and that no injury to or loss or destruction of the
Collateral shall relieve Borrower of its obligation to pay the indebtedness
secured hereby.  Borrower agrees to maintain, at Borrower's sole cost and
expense, insurance against loss of or damage to the Collateral by fire and such
other casualties as are normally included in fire and extended coverage
insurance policies for personal property, in an amount equal to the full
replacement value thereof.


4.           Each of the following shall be an Event of Default hereunder:


(a)           If Borrower is in default under the Note or the Mortgage or any of
the documents or instruments executed and delivered in connection therewith (all
such documents hereinafter collectively called the "Loan Documents");


(b)           If Borrower shall fail to observe or perform any of its
obligations under the Note, the Mortgage or the other Loan Documents;


(c)           If Borrower shall default in the performance of any term or
provision of this Agreement; or


(d)           If Borrower, in other than the ordinary course of business, shall
sell or transfer, or attempt to sell or transfer, the Collateral or any interest
therein, except in connection with the replacement of such items in the ordinary
course of business, without the prior written consent of Lender.


5.           Upon the occurrence of any Event of Default, Lender may (a) declare
all sums owing under the Note to be immediately due and payable, without
presentation, demand, or further action of any kind; (b) exercise all the rights
of a secured party under the Uniform Commercial Code of the State of Florida
and/or any other applicable law with respect to the Collateral, including
(without limitation) to require Borrower to assemble all or any of the
reasonably mutually convenient, to take immediate possession of the Collateral
wherever found, with or without legal process, and to sell or otherwise dispose
of the Collateral.  If the proceeds of any sale or other lawful disposition by
Lender of the Collateral subsequent to its retaking exceed the aggregate amount
of the outstanding balance of all monies owed under the Note, the Mortgage and
the other Loan Documents and the expenses of Lender in connection with the
retaking and disposition of the Collateral, then Borrower shall be entitled to
such surplus.  If all or any of the Collateral is disposed of by private sale
pursuant to any agreement whereby all or part of the sale price is payable in
installments, then the cash price (exclusive of credit service charges, interest
and any insurance premiums) shall be credited against the indebtedness secured
hereby.  Neither failure nor delay on the part of Lender to exercise any of its
rights hereunder, in whole or in part, shall cause a waiver thereof in that or
any other instance.  The provisions of this Agreement are cumulative and in
addition to any other or additional rights Lender may have at law or in equity
or under the terms of the Note, Mortgage, or any of the other Loan Documents.


6.           Borrower shall execute deliver, file, and re-file any financing
statements, continuation statements, or other security agreements Lender may
require from time to time to confirm the lien of this Agreement with respect to
the Collateral.  Without limiting the foregoing, Borrower hereby irrevocably
appoints Lender attorney-in-fact for Borrower to execute, deliver, and file such
instruments for and on behalf of Borrower.


7.           The proceeds of any Collateral received by the Lender at any time
before or after default, whether from the sale of Collateral or otherwise, shall
be applied to the payment of the Note and Mortgage in such order as the Lender
may elect.  The Borrower, to the extent that it has any right, title, or
interest in any of the Collateral, waives and releases any right to require the
Lender to collect any of the sums of money due under the Note or Mortgage from
any other of the Collateral under any theory of marshaling of assets, or
otherwise, and specifically authorizes the Lender to apply any interest against
any of the obligations in any manner that the Lender may determine.

 
2

--------------------------------------------------------------------------------

 


8.           This Agreement shall be binding upon and shall inure to the benefit
of the parties hereto, their respective successors and assigns.


9.           This Agreement shall be governed by and construed in accordance
with the laws of the State of Florida.  Wherever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid or unenforceable under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity without invalidating
the remainder of such provision or the remaining provisions of this Agreement.


10.         In the event Lender retains an attorney to enforce any of its rights
arising hereunder, Borrower will pay all of the reasonable attorney's fees and
costs incurred by Lender in connection with the enforcement of its rights
arising hereunder whether or not suit is brought.


11.         All communications required hereunder shall be in writing and shall
be sent by either hand delivery, special delivery service (e.g. Federal Express)
or certified mail, postage prepaid, return receipt requested.  Notice shall be
conclusively presumed to have been given three (3) business days after notice is
sent by certified mail, the next business day after notice is sent by special
delivery service, or upon receipt if sent by hand delivery.  For purposes
hereof, the address of the parties hereto (until notice of a change thereof is
served as provided in this section) shall be as follows:


LENDER:
NURMI PROPERTIES, LLC,
 
P. O. Box 247
 
Tuscumbia, AL 35674
     
ROBINETTE INVESTMENTS, LLC
 
4500 PGA Blvd., Ste. 304-B
 
Palm Beach Gardens, FL 33418
   
BORROWER:
FLORIDA GAMING CENTERS, INC. D/B/A MIAMI JAI-ALAI, D/B/A W.J.A. REALTY
 
FLORIDA GAMING CORPORATION, INC.
 
CITY NATIONAL BANK OF FLORIDA; f/k/a CITY NATIONAL BANK OF MIAMI, AS TRUSTEE
UNDER ITS LAND TRUST #5003471
3500 NW 37th Avenue
Miami, FL 33142



12.         Lender and Borrower hereby waive any right, which they may have to
have any claims or controversies which may arise under this Agreement, or with
respect to all or any of the Collateral, tried by a jury.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives, under seal, the day and year first above
written.
 
BORROWER:
   
LENDER:
           
FLORIDA GAMING CENTERS, INC
   
NURMI PROPERTIES, LLC, a Delaware
 
a Florida corporation d/b/a MIAM
   
limited liability company
 
JAI-ALAI d/b/a W.J.A. REALTY
               
By:
   
By:
   
W. BENNETT COLLETT, SR. CEO
   
Name: 
         
Title:
 

 
 
3

--------------------------------------------------------------------------------

 



 
Borrower:
 
Lender:
           
FLORIDA GAMING CORPORATION,
   
ROBINETTE INVESTMENTS, LLC, a
 
a Delaware corporation
   
Florida limited liability company
         
By:
   
By:
   
W. BENNETT COLLETT, SR., CEO
   
ANNE CRAIG, Managing Member
                     
Borrower:
                 
CITY NATIONAL BANK OF FLORIDA, a Florida
       
banking corporation as Trustee under its Land Trust
       
#5003471, dated January 1, 1979
               
By:
         
Name: 
         
Title:
       


 
4

--------------------------------------------------------------------------------

 


EXHIBIT "B"


This Security Agreement covers all of the following property of the Borrower,
whether now owned or existing, or hereafter acquired or arising, and located in,
on, or intended to be located in or on the property described on Exhibit “A”
attached hereto (the “Land”) or any improvements now or hereafter located or
contemplated to be located thereon (the Land and such improvements are
collectively called the “Property”) or resulting or created from or in
connection with the ownership, improvement, leasing, development, management, or
operation of the Property: (i) all fixtures, equipment, general intangibles,
goods, inventory, merchandise, raw materials, parts, supplies, work-in process
and finished products intended for sale, and personal property of every kind and
nature whatsoever (whether tangible or intangible), now or hereafter owned by
Debtors and located in, on, about or attached to the Property or used or
intended to be used with or in connection with the construction, use, operation,
maintenance or enjoyment of the Property or derived or arising from or relating
or appertaining to the Property or the use, operation, maintenance or enjoyment
thereof, and all extensions, additions, improvements, betterments, renewals,
replacements or proceeds (including, but not limited to, insurance and
condemnation proceeds) of the foregoing, including, but not limited to, all gas
and electric fixtures and apparatus, plumbing fixtures and apparatus, heating,
ventilating and air conditioning fixtures and apparatus, carpeting and other
floor coverings, furniture, furnishings, machinery, building materials and
supplies, sprinklers, fire extinguishers and other safety and security equipment
and apparatus, elevators, engines, motors, ranges and other cooking apparatus,
washers, dryers, water heaters, refrigerators, appliances, window screens,
awnings, storm sashes, mirrors, mantels, furniture, furnishings, vehicles, pool
equipment, books, records, accounts, tradenames, trademarks, goodwill, all
building and other permits, surveys, architectural and engineering plans and
specifications, certifications, studies and work product prepared and hereafter
prepared relating to the design or construction of any Improvements or proposed
improvements, governmental approvals, certificates of occupancy and  completion,
licenses, authorizations, insurance policies and the proceeds thereof,
agreements with any utility companies, all deposits associated with the
foregoing, any other consents and approvals which Debtors may now or hereafter
own with respect to or in connection with the Property, all warranties and
guaranties covering any appliances, equipment and fixtures now or hereafter
located on or placed upon the Property, including, without limitation, air
conditioning, heating and other appliances and equipment; all existing and
future contracts, leases, rental agreements, franchise agreements, management
contracts, construction contracts, and other contracts, licenses and permits now
or hereafter affecting the Property or any part thereof; all existing and future
contracts in connection with the use, management, sale, leasing and maintenance
of the Property or any portion thereof; all accounts, accounts receivable, other
receivables, contract rights, chattel paper, instruments and documents; any
other obligations or indebtedness owed to Debtors in connection with the
Property from whatever source arising; all rights of Debtors to receive any
performance or any payments in money or kind; all guaranties of the foregoing
and security thereof; all right, title and interest of Debtors in and with
respect to the goods, services or other property that give rise to or that
secure any of the foregoing, and all the right, title and interest of the
Debtors in any such property subject to or covered by a security agreement,
conditional sales contract, chattel mortgage or similar lien or claim together
with the benefit of any deposits or payments now or hereafter made by Debtors or
on their behalf (the “Fixtures and Personal Property”); and (ii) any and all
other, further or additional title, estates, interests or rights which may at
any time be acquired by the Debtors in or to the Land, Improvements, and
Fixtures and Personal Property; all leases, rental agreements and other
occupancy agreements pertaining to the Land or the Improvements or any part
thereof; all easements, rights-of-way, gores of land, vaults, streets, ways
alleys, passages, sewer rights, waters, water courses, water rights and powers;
all estates, rights, titles, interests, privileges, liberties, tenements,
hereditaments and appurtenances whatsoever, in any way belonging, relating to or
appertaining to the Property, or any part thereof, or which hereafter shall in
any way belong, relate or be appurtenant thereto, whether now owned or hereafter
acquired by the Debtors; and the reversion and reversions, remainder and
remainders, and rents, issues, profits, revenues thereof (including but not
limited to, all condemnation payments, insurance proceeds, payments under leases
and tenancies, sale proceeds, purchase deposits, tenant security deposits and
escrow funds), and all the estate, right, title, interest, property, possession,
claim and demand whatsoever at law, as well as in equity, of the Debtors of, in
and to the same; and (iii) All general intangibles, including without
limitation, corporate or other business records and books, computer records
whether on tape disc or otherwise stored, blueprints, surveys, architectural or
engineering drawings, plans and specifications, goodwill, telephone numbers,
licenses, governmental approvals, franchises, permits, payment and performance
bonds, and agreements with utility companies, together with any deposits,
prepaid fees and charges paid thereon; and (iv) All other personal property,
including without limitation, management contracts, construction contracts,
architectural contracts, service contracts, engineering contracts, advertising
contracts, contracts for purchase and sale of any of the Property, purchase
orders, equipment leases, monies in escrow accounts, prepaid expenses, deposits
and down payments with respect to additional real property for use or
development of the Property, end-loan commitments and abstracts of title; and
(v) All of the right, title and interest of Debtors in and to all agreements of
sale, whether now existing or hereafter executed respecting the sale of
condominium units to be located on the Land; all deposits, escrow deposits,
reservation deposits and the like, now existing or hereafter made pursuant
thereto; the escrow account into which the foregoing are to be deposited; all
sums on deposit in such escrow account; and the proceeds, income, profits,
monies and other rights and benefits to be derived in, from and under the
contracts and the disposition of the units and other properties and interests
described in the contracts; and (vi) All proceeds, products, replacements,
additions, betterments, extensions, improvements, substitutions, renewals and
accessions of any and all of the foregoing.


To the extent permitted by applicable law and with or subject to any necessary
consents from governmental authorities all right, title and interest in all
permits, licenses, rights, revenues, profits, royalties and benefits of Debtor
in connection with gaming licenses received and held by Borrower under Chapters
550, 551 and/or 849, Florida Statues, from the Florida Department of Business
and Professional Regulation, Division of Pari-Mutuel Regulation, or other
governmental entity for pari-mutuel wagering, Jai Alai poker operations and slot
machines (the “Gaming License”) whether now existing or from time to time
hereinafter issued or renewed, related to the property described in Exhibit A.

 
5

--------------------------------------------------------------------------------

 